 

Exhibit 10.3

 

CONTROL AGREEMENT

 

This Control Agreement (as supplemented or amended from time to time in
accordance with its terms, this “Agreement”) is executed as of July 7, 2020, by
and among (a) BDCA Asset Financing, LLC, a Delaware limited liability company,
as borrower under the Loan and Servicing Agreement (as defined below)
(“Borrower”), (b) U.S. Bank National Association, as administrative agent under
the Loan and Servicing Agreement (in such capacity, the “Administrative Agent”),
(c) Massachusetts Mutual Life Insurance Company, as facility servicer under the
Loan and Servicing Agreement (in such capacity, the “Facility Servicer”), and
(d) U.S. Bank National Association, as securities intermediary (the
"Custodian").

 

WHEREAS, the parties hereto have entered into financing arrangements evidenced
by that certain Loan and Servicing Agreement, dated as of the date hereof (as
amended, modified, supplemented or restated from time to time, the (“Loan and
Servicing Agreement”), by and among Borrower, Business Development Corporation
of America, a Maryland corporation, Massachusetts Mutual Life Insurance Company
and the other Lenders from time to time party thereto, the Administrative Agent,
the Facility Servicer, Business Development Corporation of America, as the
Portfolio Asset Servicer, and U.S. Bank National Association, as the Collateral
Custodian.

 

WHEREAS, the Custodian is entering this Agreement to act as custodian for
Borrower’s assets and maintain certain accounts for Borrower;

 

WHEREAS, in connection with the Loan and Servicing Agreement, Borrower has
granted to the Administrative Agent a security interest in the Collateral
Accounts (as defined below); and

 

WHEREAS, the Administrative Agent, Borrower and the Custodian, are entering into
this Agreement to provide for the perfection of the security interest by control
(within the meaning of Section 9-106 of the UCC) over the Collateral Accounts
(as defined below).

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.        Definitions and Interpretation.

 

(a)        Terms defined in the Uniform Commercial Code of the State of New York
(the "UCC") have the same meaning in this Agreement as in the UCC. The term
"instruction," as used in this Agreement, includes an instruction under
Section 9-104(a)(2) of the UCC.

 

(b)        Capitalized terms used but not defined herein shall have the meanings
provided in that certain Loan and Servicing Agreement.

 

(c)        As used in this Agreement, the “Hague Securities Convention” means
the Convention on the Law Applicable to Certain Rights in Respect of Securities
Held with an Intermediary, July 5, 2006, 17 U.S.T. 401, 46 I.L.M. 649 (entered
into force April 1, 2017).

 

(d)        The term "Notice of Exclusive Control" is defined in Section 3(c).
For purposes of Sections 2(d) and 3(c), a reasonable time for the Custodian to
act on a Notice of Exclusive Control may not extend beyond (i) if the Notice of
Exclusive Control is received by the Custodian on or before 12 noon U.S. Eastern
time on a banking day, the end of the next banking day following the banking day
of receipt or (ii) if the Notice of Exclusive Control is received by the
Custodian after 12 noon U.S. Eastern time on a banking day, the end of the
second banking day following the banking day of receipt.

 

(e)        Any reference to “execute”, “executed”, “sign”, “signed”, “signature”
or any other like term hereunder shall include execution by electronic signature
(including, without limitation, any .pdf file, .jpeg file, or any other
electronic or image file, or any “electronic signature” as defined under the
U.S. Electronic Signatures in Global and National Commerce Act (“E-SIGN”) or the
New York Electronic Signatures and Records Act (“ESRA”), which includes any
electronic signature provided using Orbit, Adobe Fill & Sign, Adobe Sign,
DocuSign, or any other similar platform identified by any party hereto and
reasonably available at no undue burden or expense to the Custodian), except to
the extent the Custodian requests otherwise. Any such electronic signatures
shall be valid, effective and legally binding as if such electronic signatures
were handwritten signatures and shall be deemed to have been duly and validly
delivered for all purposes hereunder.

 







 

 

2.        Collateral Accounts.

 

(a)        The Borrower will from time to time instruct the Custodian to
segregate all cash, U.S. Government securities, or other U.S. securities,
foreign securities or other property, in each case, to the extent required under
the Loan and Servicing Agreement and in which Borrower has granted a security
interest to the Administrative Agent, acting for the benefit of the Secured
Parties (after giving effect to the segregation, the "Collateral").

 

(b)        Collateral, other than cash Collateral, will be identified and
segregated on the Custodian's books and records under the name of Borrower as
the “entitlement holder” (within the meaning of Section 8-102(a)(7) of the UCC)
in respect of all “financial assets” (within the meaning of
Section 8-102(a)(9) of the UCC) for the benefit of the Administrative Agent,
acting for the benefit of the Secured Parties. The identification and
segregation of the Collateral, other than cash Collateral, are herein referred
to as the “Securities Account”.

 

(c)        The Custodian will satisfy the requirement to segregate cash
Collateral by identifying and crediting the cash Collateral to a separate
securities account, which shall be comprised of an interest collection account
and a principal collection account (collectively, the "Cash Account" and,
together with the Securities Account, the "Collateral Accounts") under the name
of Borrower as the Custodian's customer for the benefit of the Administrative
Agent, acting for the benefit of the Secured Parties.

 

3.        Control of the Collateral Accounts.

 

(a)        The Custodian will not comply with instructions or “entitlement
orders” (as defined in Section 8-102(a)(8) of the UCC) (“Entitlement Orders”)
concerning the Collateral originated solely by Borrower except as provided in
Section 2(a) and this Section 3.

 

(b)        Prior to the receipt by the Custodian of a Notice of Exclusive
Control, and following a reasonable time for the Custodian to act thereon, the
Custodian may act upon (i) instructions received from the Borrower to release,
transfer or substitute Collateral and (ii) instructions received from or through
one or more intermediary systems, market utilities, or platforms utilized by the
Administrative Agent and Borrower to effectuate Collateral movements, including
without limitation, DTC's Margin Transit Utility. Upon direction by the Borrower
which may include by standing instruction, the Custodian shall invest cash on
deposit in the Cash Account in U.S. Money Market Deposit Account or such other
investments selected by the Borrower. Upon receiving instructions from the
Borrower (or the Administrative Agent acting at the direction of the Majority
Lenders after delivery of a Notice of Exclusive Control) to release such
investments, such investments shall be sold and the proceeds thereof shall be
deposited in the Cash Account.

 

(c)        Upon receipt by the Custodian from the Administrative Agent of a
notice in the form of Exhibit A (a "Notice of Exclusive Control") and following
a reasonable time for the Custodian to act thereon, the Custodian shall
thereafter comply with instructions and Entitlement Orders originated solely by
the Administrative Agent with respect to the Collateral Accounts, without any
further consent of Borrower.

 

4.        Additional Assurances and Duties of the Custodian.

 

(a)        The Custodian confirms that each Collateral Account is a “securities
account” (as defined in Section 8-501 of the UCC) and the Custodian will act as
a “securities intermediary” (within the meaning of Section 8-102(a)(14) of the
UCC) with respect to each Collateral Account. Notwithstanding the intent of the
parties hereto, to the extent that any Collateral Account shall be determined to
be a “deposit account” within the meaning of Section 9-102(a)(29) of the UCC,
the Custodian (i) will act as a “bank” within the meaning of
Section 9-102(a)(8) of the UCC) with respect to each such deposit account and
(ii) shall treat the Borrower as the Custodian’s sole “customer” (within the
meaning of Section 9-104 of the UCC) with respect to such deposit account. As a
consequence of this Agreement being governed by the laws of the State of New
York, (i) the State of New York is the jurisdiction of the Custodian as
securities intermediary and bank for purposes of the UCC and (ii) the law
applicable to all issues in Article 2(1) of the Hague Securities Convention is
the law in force in the State of New York.

 



2

 

 

(b)        Subject to the provisions of this clause (b), the Custodian will
treat any "security" within the meaning of Section 8-102(a)(15) of the UCC
credited to the Securities Account as a "financial asset" within the meaning of
Section 8-102(a)(9) of the UCC. Any other asset at any time credited to the
Securities Account shall only be treated as a "financial asset" with the written
consent of the Custodian (which consent shall be provided or withheld in the
sole discretion of the Custodian), provided, however, that at no time shall the
Custodian treat as a financial asset (i) any security or other asset that is not
capable of such treatment under section 8-501(d) of the UCC or (ii) any cash or
cash balance in the Collateral Accounts. Any security otherwise included in the
Collateral and that is not capable of being treated as a financial asset under
section 8-501(d) will be held by the Custodian as agent and custodian for the
Administrative Agent for the benefit of the Secured Parties, and the Custodian
is entitled to all exculpations, indemnities, and other benefits under this
Agreement when acting as custodian and agent for the Administrative Agent.

 

(c)        The Custodian confirms that it has not entered into and will not
enter into any agreement with any other person or entity under which the
Custodian has agreed to comply with instructions or Entitlement Orders of such
other person or entity relating to the Collateral or the Collateral Accounts.

 

(d)        The Custodian will promptly provide to Borrower, the Administrative
Agent, the Collateral Custodian, the Portfolio Asset Servicer and the Facility
Servicer with a copy of an account statement of the Collateral Accounts, and in
any event no later than three (3) Business Days following the end of each
calendar month (as of the last day of the subject calendar month).

 

(e)        Notwithstanding any term hereof or elsewhere to the contrary, it is
hereby expressly acknowledged that (a) interests in bank loans or participations
(collectively "Loan Assets") may be acquired and delivered by the Borrower to
the Custodian from time to time which are not evidenced by, or accompanied by
delivery of, a security (as that term is defined in UCC Section 8-102(a)(15)),
and may be evidenced solely by delivery to the Custodian of a facsimile copy
(which may be electronic) of an assignment agreement ("Loan Assignment
Agreement") in favor of the Borrower as assignee, (b) any such Loan Assignment
Agreement (and the registration of the related Loan Assets on the books and
records of the applicable obligor or bank agent) shall be registered in the name
of the Borrower, and (c) any duty on the part of the Custodian with respect to
such Loan Asset (including in respect of any duty it might otherwise have to
maintain a sufficient quantity of such Loan Asset for purposes of UCC
Section 8-504) shall be limited to the exercise of reasonable care by the
Custodian in the physical custody of any such Loan Assignment Agreement that may
be delivered to it; provided that the Custodian shall be deemed to have
exercised reasonable care with respect to the custody of any such Loan
Assignment Agreement if it takes such action with respect to any such Loan
Assignment Agreement as set forth in any instructions and entitlement orders
under Section 2(a) or Section 3 originated by Borrower. It is hereby further
expressly acknowledged and agreed that, notwithstanding anything to the contrary
appearing herein or elsewhere, the Custodian is under no duty or obligation to
examine any underlying credit agreements or loan documents with respect to any
Loan Asset to determine the validity or sufficiency of any Loan Assignment
Agreement (and shall have no responsibility for the genuineness or completeness
thereof.

 

5.        Exculpation of the Custodian.

 

(a)        The Custodian will have no responsibility or liability for
(i) determining the adequacy of the Collateral, (ii) making or verifying any
calculations related to any Collateral requirements, (iii) the effect of foreign
law with respect to any Collateral issued, or for which the issuer's
jurisdiction is, outside of the United States or that is maintained with a
foreign clearing corporation or a foreign depositary bank, (iv) the effect of
foreign law with respect to any insolvency proceeding of Borrower in which the
insolvency tribunal is located outside of the United States, or (v) otherwise
the creation, attachment, perfection, or priority of any security interest in
favor of the Administrative Agent, acting for the benefit of the Secured
Parties, or the adequacy of the remedies of the Administrative Agent, acting for
the benefit of the Secured Parties, to enforce any security interest.

 



3

 

 

(b)        Subject to Section 5(d) of this Agreement, the Custodian will have no
responsibility or liability (i) to the Administrative Agent for (a) complying
with instructions and entitlement orders under Section 2(a) or Section 3
originated by Borrower, (b) [reserved], (c) complying with instructions received
from or through one or more intermediary systems, market utilities, or platforms
utilized by the Administrative Agent and Borrower pursuant to Section 3(b)(ii),
(d) [reserved], or (e) complying with a Notice of Exclusive Control or with
instructions or entitlement orders under Section 3(c) originated by the
Administrative Agent, and (ii) to Borrower for (a) complying with instructions
and entitlement orders under Section 2(a) originated by Borrower,
(b) [reserved], (c) complying with instructions received from or through one or
more intermediary systems, market utilities, or platforms utilized by the
Administrative Agent and Borrower pursuant to Section 3(b)(ii), (d) complying
with instructions received from Borrower in accordance with Section 2.07(b) of
the Loan and Servicing Agreement, with respect to the withdrawal from the
Collateral Accounts any deposits constituting Excluded Amounts or (e) complying
with a Notice of Exclusive Control or with instructions or entitlement orders
under Section 3(c) originated by the Administrative Agent.

 

(c)        The Custodian will have no duty to investigate or make any
determination to verify (i) the existence of an Event of Default under the Loan
and Servicing Agreement or otherwise, (ii) compliance by either the
Administrative Agent, the Facility Servicer, the Portfolio Asset Servicer or
Borrower with the Loan and Servicing Agreement or with applicable law or
(iii) the Administrative Agent’s right to issue a Notice of Exclusive Control or
originate instructions or Entitlement Orders under Section 3(c).

 

(d)        The Custodian will have no responsibility or liability with respect
to the Collateral Accounts except to the extent expressly set forth in this
Agreement including, without limitation, with respect to any duty to preserve,
exercise, or enforce rights in the Collateral or the Collateral Accounts. The
Custodian will not be liable or responsible for any action done or omitted to be
done by it in good faith and in the absence of gross negligence or willful
misconduct and may rely and shall be protected in acting upon any notice,
instruction, Entitlement Order, or other communication which it reasonably
believes to be genuine and authorized.

 

(e)        The Custodian will not be liable for delays, errors, or losses
occurring by reason of circumstances beyond its control, including, without
limitation, acts of God, market disorder, terrorism, insurrection, war, riots,
failure of transportation or equipment, or failure of vendors, or power supply.

 

(f)        The Custodian will have no responsibility or liability to the
Administrative Agent or Borrower or to any other person or entity for acting in
accordance with any judicial or arbitral process, injunction or other order,
writ, judgment, decree, or claim of judicial lien relating to the Collateral
Accounts, even if subsequently modified, vacated or otherwise determined to have
been without legal force or effect.

 

(g)        In no event will Borrower, the Administrative Agent, the Portfolio
Asset Servicer, the Facility Servicer or the Custodian be liable for punitive,
indirect, consequential, or special losses or damages of any kind hereunder
(including but not limited to lost profits).

 

6.        Reserved.

 

7.        The Custodian's Compensation and Reimbursement Rights; Security
Interest.

 

(a)       Borrower will pay and reimburse the Custodian for any advances, fees,
costs, expenses (including, without limitation, reasonable and documented
attorneys' fees) and disbursements that may be paid or incurred by the Custodian
performing its duties under this Agreement. Any fees, expenses, or other amounts
that may be owing to the Custodian from time to time pursuant to the terms of
this Agreement shall be secured by the security interest that the Custodian has
been hereby granted under the hereunder. Any security interest or right of
set-off in favor of the Custodian with respect to any Collateral Account, any
financial asset, fund, cash, security entitlement or other property credited
thereto, will be subordinate to the security interest of the Administrative
Agent; provided that the foregoing subordination shall not apply to (i) any
overdraft that may arise in a Collateral Account for funds expended or advanced
for the benefit of Borrower (including overdrafts resulting from deposit items
that have been credited to a Collateral Account but are subsequently returned
without collection because of insufficient funds, assumed settlement or similar
provisional credits), (ii) reversals or cancellations of payment orders and
other electronic fund transfers, and (c) fees, charges and other amounts owing
to it from time to time under this Agreement.

 



4

 

 

(b)        The Custodian will not be obligated to advance cash or investments
to, for, or on behalf of Borrower in the Collateral Accounts. However, if the
Custodian does advance cash or investments to the Collateral Accounts for any
purpose, Borrower's obligations to reimburse or repay the Custodian under
Section 7(a) shall be secured by the security interest referred to in
Section 7(a).

 

8.        Relationship to Other Agreements.

 

(a)        If a provision of this Agreement (or any portion hereof) conflicts
with a provision of any other agreement now existing or hereafter entered into,
the provision of this Agreement shall control.

 

(b)        Except as otherwise provided herein, this Agreement does not modify
the terms of the Loan and Servicing Agreement, and the Custodian shall be
entitled to all of the rights, immunities, exculpations, indemnities, and other
benefits granted to the Collateral Custodian under the Loan and Servicing
Agreement in connection with any actions taken (or forbearance from action), and
all matters arising, under or pursuant to this Agreement, including those with
respect to the Custodian’s actions under this Agreement.

 

9.        Notices.

 

Any notice, instruction, Entitlement Order, or other communication to be given
hereunder will be in writing and provided as follows:

 

(a)        Any unilateral instructions provided by Borrower pursuant to
Section 2(a) or Section 3 shall be delivered by Borrower to the Custodian in
accordance with the delivery methods selected by Borrower under its security
selection form executed by Borrower in favor of the Custodian.

 

(b)        Any instructions provided by the Administrative Agent and/or Borrower
pursuant to Section 3(b) shall be delivered as follows:

 

(i)   By Borrower, in accordance with the delivery methods selected by Borrower
under its security selection form executed by Borrower in favor of the
Custodian.

 

(ii)   By the Administrative Agent, by way of SWIFT message or by way of such
other self-authenticating form of digital or electronic message or other means
agreed upon in writing by the Custodian and the Administrative Agent. Any
instructions provided pursuant to Section 3(b)(ii) shall be delivered from or
through the applicable intermediary systems, market utilities or platforms
utilized by the Administrative Agent and Borrower and supported by the
Custodian.

 

(c)        Delivery of a Notice of Exclusive Control to the Custodian shall be
made by certified, registered, or overnight mail prepaid and with signature
receipt required, and addressed as follows, or to such other address as the
Custodian may hereafter notify the other respective Parties hereto in writing:

 

U.S. Bank National Association 

Global Corporate Trust 

One Federal Street, 3rd Floor 

Boston, MA 02110 

Tel: 617-603-6709 

Email: BDCABostonCustody@usbank.com, with a copy to Stanley.Wong@usbank.com

Attention: Stanley Wong 

Reference: BDCA Asset Financing, LLC

 



5

 

 

(d)        Delivery of a termination notice to the Custodian shall be made by
certified, registered or overnight mail prepaid and with signature receipt
required, and addressed as follows, or to such other address as the Custodian
may hereafter notify the other respective Parties hereto in writing:

 

U.S. Bank National Association 

Global Corporate Trust 

One Federal Street, 3rd Floor 

Boston, MA 02110 

Tel: 617-603-6709 

Email: BDCABostonCustody@usbank.com, with a copy to Stanley.Wong@usbank.com 

Attention: Stanley Wong 

Reference: BDCA Asset Financing, LLC

 

(e)        Any other notice or other communication required to be provided
hereunder or requests to or upon the respective Parties not otherwise addressed
in paragraphs (a)-(d) above, shall be in writing and may be sent via e-mail,
SWIFT message, or other form of digital or electronic message, or by certified,
registered, or overnight mail prepaid and with signature receipt required and
addressed as follows or to such other address as any Party may hereafter notify
the other respective Parties hereto in writing:

 

If to the Administrative Agent:

 

U.S. Bank National Association 

Global Corporate Trust 

214 N. Tryon Street, 27th Floor 

Charlotte, North Carolina 28202 

Attention: James Hanley 

Facsimile: (866) 350-2101 

Email: agency.services@usbank.com, with a copy to James.Hanley1@usbank.com 

Reference: BDCA Asset Financing, LLC

 

If to the Facility Servicer:

 

Massachusetts Mutual Life Insurance Company One Marina Park 8th Floor Boston, MA
02210

    Attention: Sarah Doyle, Investment Onboarding

    Email: DPITeam@massmutual.com; CIOMandates@massmutual.com

 

If to Borrower:

 

BDCA Asset Financing, LLC

c/o Benefit Street Partners L.L.C.

9 West 57th Street, Suite 4920

Attention: Richard Byrne

Email: r.byrne@benefitstreetpartners.com

 

With a copy (which shall not constitute notice) to :

 

Ropes & Gray LLP

800 Boylston Street

Boston, MA 02199

Attention : Patricia Lynch

Email : Patricia.Lynch@ropesgray.com

 

 



6

 

 

If to Custodian:

  

U.S. Bank National Association 

Global Corporate Trust 

One Federal Street, 3rd Floor 

Boston, MA 02110 

Tel: 617-603-6709 

Email: BDCABostonCustody@usbank.com, with a copy to Stanley.Wong@usbank.com 

Attention: Stanley Wong 

Reference: BDCA Asset Financing, LLC

 

(f)        Any party may change its notice address provided in this Section 9 by
providing written notice to each other party hereto.

 

10.        Termination.

 

(a)        This Agreement may be terminated by Borrower with the written consent
of the Administrative Agent. The Administrative Agent may terminate this
Agreement at any time upon written notice to the other parties. Upon termination
by Borrower with the written consent of the Administrative Agent or by the
Administrative Agent, the Administrative Agent will have no further right to
originate instructions or Entitlement Orders concerning the Collateral or the
Collateral Accounts.

 

(b)        The Custodian may terminate this Agreement upon the earlier of
(i) thirty (30) days' prior written notice to the other parties and (ii) upon
termination of the Loan and Servicing Agreement. Upon termination of this
Agreement by the Custodian, any Collateral in the Collateral Accounts will,
subject to any reserves reasonably established by the Custodian to secure any
liabilities secured by any security interest or right of recoupment or setoff in
favor of the Custodian, be transferred to a successor Custodian or otherwise as
directed, in each case, in writing and delivered in accordance with the terms of
Section 9 by the parties or party then entitled to give instructions and
entitlement orders under Section 3. If no designation is made, the Custodian
will be entitled to petition a court of competent jurisdiction to appoint a
successor Custodian and will be indemnified by Borrower for any costs and
expenses relating thereto (to the extent required by Section 7 hereto).

 

(c)        Termination will not affect any rights created or obligations
incurred under this Agreement prior to termination. This Section and Sections 5,
6, 7, 12, and 14 will survive the termination of this Agreement.

 

11.        Reserved.

 

12.        Successors and Assigns.

 

This Agreement will be binding upon the parties and their respective successors
and permitted assigns. The Custodian may transfer its rights and duties under
this Agreement to any successor to the Custodian hereunder. Otherwise, this
Agreement may not be assigned without the written consent of all parties.

 

13.        Appointment of Agents.

 

The Custodian shall retain the right to employ agents, subcontractors,
consultants or other third parties, including, without limitation, affiliates
(each a, “Delegate” and collectively, the “Delegates”) to provide or assist in
the provision of any part of the services described herein or the discharge of
any other obligations or duties under this Agreement without the consent or
approval of any other party hereto. The Custodian shall not be liable or
responsible for the actions or omissions of any such Delegate appointed with due
care.

 

14.       Governing Law; Jury Trial Waiver; Waiver of Immunity.

 

This Agreement is governed by the laws of the State of New York. To the extent
permitted by law, each party waives any right to trial by jury in any legal
proceeding arising out of or relating to this Agreement. If in any jurisdiction
the parties hereto may now or hereafter be entitled to claim, for itself or its
assets, immunity from suit, attachment (before or after judgment) or other legal
process, the party irrevocably agrees not to claim, and hereby waives, such
immunity.

 



7

 

 

15.        Miscellaneous.

 

No amendment or modification of this Agreement will be effective unless it is in
writing and signed by each of the parties hereto. Custodian shall provide prompt
written notice of any such amendment or modification to Section 9 to each other
party hereto, and such amendment shall be effective on the fifth banking day
following delivery by the Custodian of such notice to each other party hereto
pursuant to Section 9(e). If any provision of this Agreement is held illegal,
void, or unenforceable, the remainder of this Agreement will remain in effect.
Any headings appearing on this Agreement are for convenience only and do not
affect the interpretation of this Agreement. This Agreement may be executed in
several counterparts, each of which will be an original, and all such
counterparts taken together will constitute one and the same Agreement.
Counterparts may be executed in either original or electronically transmitted
form (e.g., faxes or emails (portable document form (PDF)), and the parties
hereby adopt as original any signatures received via electronically transmitted
form.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



8

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers or duly authorized representatives as of the date
first above written.

 

Facility Servicer:

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY 

 

By: /s/ Andrew C. Dickey

Name: Andrew C. Dickey

Title: Head of Alternative and Private Equity

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent 

 

By: /s/ James A. Hanley

Name: James A. Hanley

Title: Vice President 

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Account Bank 

 

By: /s/ Ralph J. Creasia, Jr.

Name: Ralph J. Creasia, Jr.

Title: Senior Vice President

 

 

BDCA ASSET FINANCING, LLC 

 

By: /s/ Nina Kang Baryski

Name: Nina Kang Baryski

Title: Chief Financial Officer

  

9

 



 

Exhibit A

 

[Letterhead of Administrative Agent]

 

Date:

 

U.S. Bank National Association

 

[Address]

 

Attention:

 

RE: [Name of registered investment company and Portfolio, if applicable]

 

NOTICE OF EXCLUSIVE CONTROL

 

We hereby instruct you pursuant to the terms of that certain Control Agreement
dated as of ____________, 20___ (as amended and in effect from time to time, the
"Control Agreement") by and among (a) BDCA Asset Financing, LLC, a Delaware
limited liability company, as borrower under the Loan and Servicing Agreement
(“Borrower”), (b) U.S. Bank National Association, as administrative agent under
the Loan and Servicing Agreement (in such capacity, the “Administrative Agent”),
(c) Massachusetts Mutual Life Insurance Company, as facility servicer under the
Loan and Servicing Agreement (in such capacity, the “Facility Servicer”), and
(d) U.S. Bank National Association, (the "Custodian" or “you”), that you
(i) shall not follow any instructions or Entitlement Orders of the specific
Borrower listed above with respect to the Collateral or the Collateral Accounts
held by you for such Borrower, and (ii) unless and until otherwise expressly
instructed by the undersigned, shall exclusively follow the Entitlement Orders
and instructions of the undersigned with respect to such Collateral or such
Collateral Accounts.

 

 Very truly yours,       [Administrative Agent]      By:        Authorized
Signatory







 

cc: BDCA Asset Financing, LLC

 

Information Classification: Limited Access

 



C-1

 